Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is dated as of
December  __, 2015, and is entered into by and among Orbital Tracking Corp., a
Nevada corporation (the “Company”), and the Buyer(s) set forth on the signature
pages affixed hereto (individually, a “Buyer” or collectively, the “Buyers”).
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(a)(2) and/or Rule 506(b) of Regulation D (“Regulation D”) as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyer(s) and the Buyer(s) shall
purchase (the “Offering”) up to $500,000 purchase price, $605,000 face amount of
10% original issue discount unsecured convertible notes (the “Notes”),
convertible into shares (as converted, the “Conversion Shares,” and together
with the Notes, the “Securities”) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) at a conversion price equal to $1.00,
subject to adjustment (the “Conversion Price”); and the total purchase price
shall be allocated among the Buyer(s) in the respective amounts set forth on the
Buyer Signature Page(s), affixed to these Agreements (the “Subscription
Amount”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
IMPORTANT INVESTOR NOTICES
 
NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS AGREEMENT AND ANY SUPPLEMENTS
HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS EXCEPT
THOSE CONTAINED HEREIN.
 
THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT,
ACKNOWLEDGES AND AGREES TO THE FOREGOING RESTRICTIONS.
 
THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT.  YOU MUST CONDUCT AND RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE
TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING
WHETHER TO INVEST IN THE OFFERING.
 
THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY.  THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.
 
THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.

 
-1-

--------------------------------------------------------------------------------

 
 
NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE.  THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF SHARES, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN.  ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.
 
NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.
 
THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND
INTENTIONS.  THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING
STATEMENTS IS SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER
MATERIALLY.  THE SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND
“DESCRIPTION OF BUSINESS,” AND OTHER INFORMATION IN ANY SEC FILING OR REPORT, AS
WELL AS THIS AGREEMENT GENERALLY, AND IN ANY DOCUMENT THAT ACCOMPANIES OR IS
PROVIDED IN CONNECTION WITH THIS AGREEMENT, CONTAIN DISCUSSIONS OF RISKS AND
SOME OF THE FACTORS THAT COULD CONTRIBUTE TO DIFFERENCES.
  
THE CONVERSION PRICE OF THE NOTES HAS BEEN DETERMINED ARBITRARILY.  THE
CONVERSION PRICE OF THE NOTES DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE
ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO POTENTIAL ASSETS, EARNINGS,
OR BOOK VALUE OF THE COMPANY.  THE COMPANY’S COMMON STOCK IS THINLY TRADED AND
THERE CAN BE NO ASSURANCE THAT AN ACTIVE TRADING MARKET IN ANY OF THE COMPANY’S
SECURITIES WILL DEVELOP OR BE MAINTAINED.  THE PRICE OF SHARES QUOTED ON THE OTC
MARKETS, INC. QB TIER OR TRADED ON ANY EXCHANGE MAY BE IMPACTED BY A LACK OF
LIQUIDITY OR AVAILABILITY OF SHARES FOR PUBLIC SALE AND ALSO WILL NOT
NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR
POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED OR TRADING PRICES THAT
MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF RESTRICTIONS ON THE SECURITIES
SOLD PURSUANT TO THE OFFERING OR OTHER RESTRICTIONS. SUCH PRICES SHOULD NOT BE
CONSIDERED ACCURATE INDICATORS OF FUTURE QUOTED OR TRADING PRICES THAT MAY
SUBSEQUENTLY EXIST.
 
THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS AGREEMENT WHETHER ALL OF THE SHARES
OFFERED HEREBY HAVE BEEN SOLD.
 
SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS AGREEMENT, AGREES
NOT TO: (I) DISTRIBUTE OR REPRODUCE THIS AGREEMENT, IN WHOLE OR IN PART, AT ANY
TIME, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; (II) TO KEEP
CONFIDENTIAL THE

 
-2-

--------------------------------------------------------------------------------

 
 
EXISTENCE OF THIS DOCUMENT AND THE INFORMATION CONTAINED HEREIN OR MADE
AVAILABLE IN CONNECTION WITH ANY FURTHER INVESTIGATION OF THE COMPANY; AND (III)
REFRAIN FROM TRADING IN THE PUBLICLY-TRADED SECURITIES OF THE COMPANY OR ANY
OTHER RELEVANT COMPANY FOR SO LONG AS SUCH RECIPIENT IS IN POSSESSION OF THE
MATERIAL NON-PUBLIC INFORMATION CONTAINED HEREIN. SUBSCRIBERS ARE ADVISED THAT
THEY SHOULD SEEK THEIR OWN LEGAL COUNSEL PRIOR TO EFFECTUATING ANY TRANSACTIONS
IN THE PUBLICLY TRADED COMPANY’S SECURITIES.
  
FOR RESIDENTS OF ALL STATES
 
THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”).  THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2)
THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING
PROVISIONS OF STATE SECURITIES LAWS.
 
THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE.  EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION.  IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.
 
FOR FLORIDA SALES ONLY
 
FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OR CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  PAYMENTS FOR TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS
PROVIDED FOR IN THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT INTEREST.

 
-3-

--------------------------------------------------------------------------------

 
 
1. PURCHASE AND SALE OF NOTES.
 
(a) Purchase of Notes.  Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, each Buyer agrees, severally and not jointly, to
purchase at Closing (as defined below), and the Company agrees to sell and issue
to each Buyer, severally and not jointly, at Closing, Notes in principal amounts
set forth on the Buyer Signature Page, attached hereto as Annex A, for each
Buyer affixed hereto.  The Notes shall be substantially in the form attached as
Exhibit A to this Agreement.  Upon execution of this Agreement on the Buyer
Signature Page and completion of the Investor Questionnaire by a Buyer, the
Buyer shall wire transfer the Subscription Amount set forth on its Buyer
Signature Page, in same-day funds to Sichenzia Ross Friedman Ference LLP, as
escrow agent (the “Escrow Agent”) pursuant to the terms of an escrow agreement
(the “Escrow Agreement”) attached as Exhibit B hereto.


(b) Closing Date.  The initial closing of the purchase and sale of the Notes
(the “Closing”) shall take place at 10:00 a.m. New York time on or before the
3rd business day following the satisfaction or waiver of the conditions to the
Closing set forth herein and in Sections 5 and 6 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)) (the “Closing Date”).  The
Closing shall occur on a Closing Date at the offices of Sichenzia Ross Friedman
Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006 (or such other place as
is mutually agreed to by the Company and the Buyer(s)). Officers, directors and
affiliates of the Company may purchase securities in the Offering.
   
(b) Reserved.  
 
(c) Acceptance of Subscriptions.  The Buyer understands and agrees that the
Company, in its sole and absolute discretion, reserves the right to accept or
reject this or any other subscription for the Notes, in whole or in part,
notwithstanding prior receipt by the Buyer of notice of acceptance of this
subscription.  If the subscription is rejected in whole or the offering of the
Notes is terminated, all funds received by the Company from the Buyer will be
immediately returned without interest or offset, and this subscription shall
thereafter be of no further force or effect.  If this subscription is rejected
in part, the funds for the rejected portion of this subscription will be
returned without interest or offset, and this subscription will continue in full
force and effect to the extend this subscription was accepted.
 
(d) Favored Nations Provision.  Other than in connection with (i) full or
partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not primarily for the purpose of raising capital,
(iii) issuance of securities in connection with the acquisition of assets or
transactions related to the Company’s business as conducted on the Closing Date,
(iv) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans that have been approved by a majority of the stockholders and
a majority of the independent members of the board of directors of the Company
or in existence as such plans are constituted on the date of this Agreement, (v)
the Company’s issuance of securities upon the exercise or exchange of or
conversion of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement on
the terms in effect on the Closing Date,  (vi) an issuance by the Company of
securities resulting from the conversion of the Notes issued pursuant to this
Agreement, (vii) the Company’s issuance of Common Stock or the issuances or
grants of options to purchase Common Stock to consultants and service providers,
and (viii) any and all securities required to be assumed by the Company by the
terms thereof as a result of any of the foregoing (collectively, the foregoing
(i) through (viii) are “Exempt Issuances”), if at any time during the period
beginning on the Closing Date and ending twelve (12) months thereafter, the
Company shall  issue any Common Stock or securities convertible into or
exercisable for shares of Common Stock (or modify any of the foregoing  which
may be outstanding) to any person or entity at a price per share or conversion
or exercise price per share which shall be less than $1.00 per share, being the
Conversion Price of the Notes hereunder, or as in effect at such time (the
“Lower Price Issuance”), then the Company shall issue such additional number of
shares of Common Stock or preferred stock convertible into Common Stock such
that the Buyer shall hold that number of Conversion Shares, in total, had such
Buyer purchased the Notes with a Conversion Price equal to the Lower Price
Issuance.  Common Stock issued or issuable by the Company for no consideration
or for consideration that cannot be determined at the time of issue will be
deemed issuable or to have been issued for $0.0001 per share of Common
Stock.  The rights of Buyers set

 
-4-

--------------------------------------------------------------------------------

 
 
forth in this Section 1(d) are in addition to any other rights the Buyers have
pursuant to this Agreement, or any other agreement referred to or entered into
in connection herewith or to which Buyers and Company are
parties.  Notwithstanding anything herein or in any other agreement to the
contrary, the Company shall only be required to make a single adjustment with
respect to any Lower Price Issuance, regardless of the existence of multiple
bases therefore.
  
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a) Investment Purpose.  Each Buyer is acquiring the Notes (and, if applicable,
upon conversion of the Notes, the Conversion Shares) for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act.  The Buyer agrees not to sell, hypothecate or
otherwise transfer the Buyer’s securities unless such securities are registered
under the federal and applicable state securities laws or unless, in the opinion
of counsel satisfactory to the Company, an exemption from such law is available.
 
(b) Residence of Buyer.  Each Buyer resides in the jurisdiction set forth on the
Buyer Signature Page affixed hereto.
 
(c) Investor Status.  The Buyer meets the requirements of at least one of the
suitability standards for an “Accredited Investor” as that term is defined in
Rule 501(a)(3) of Regulation D, and as set forth on the Investor Questionnaire
attached hereto.
 
(d) Reserved.  


(e) Investor Qualifications.  The Buyer (i) if a natural person, represents that
the Buyer has reached the age of 21 and has full power and authority to execute
and deliver this Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Notes,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Notes, the execution and delivery of this Agreement
has been duly authorized by all necessary action, this Agreement has been duly
executed and delivered on behalf of such entity and is a legal, valid and
binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Buyer is
executing this Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Agreement and make an
investment in the Company, and represents that this Agreement constitutes a
legal, valid and binding obligation of such entity.  The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Buyer is a party or
by which it is bound.
 
(f) Solicitation.  The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Notes through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Notes and is not subscribing for
the Notes and did not become aware of the offering of the Notes through or as a
result of any seminar or meeting to which the Buyer was invited by, or any
solicitation of a subscription by, a person not previously known to the Buyer in
connection with investments in securities generally.

 
-5-

--------------------------------------------------------------------------------

 
 
(g) Brokerage Fees.  The Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby.
 
(h) Buyer’s Advisors.  The Buyer and the Buyer’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”), as the
case may be, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Notes to
evaluate the merits and risks of an investment in the Notes and the Company and
to make an informed investment decision with respect thereto.
 
(i) Buyer Liquidity.  Each Buyer has adequate means of providing for such
Buyer’s current financial needs and foreseeable contingencies and has no need
for liquidity of its investment in the Notes for an indefinite period of time.
 
(j) High Risk Investment; Review of Risk Factors.  The Buyer is aware that an
investment in the Notes involves a number of very significant risks and has
carefully reviewed and understands the risks of, and other considerations
relating to, the purchase of the Notes.  The Buyer has carefully considered the
potential risks relating to the Company and a purchase of the Notes, and fully
understands that the Notes are a speculative investment that involves a high
degree of risk of loss of the Buyer’s entire investment. Among other things, the
Buyer has carefully considered each of the risks described under the heading
“Risk Factors” in the Company’s filings with the SEC, and any additional
disclosures in the nature of Risk Factors described herein.
 
(k) Reliance on Exemptions.  Each Buyer understands that the Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities.
 
(l) Information.  Each Buyer and its Advisors have been furnished with all
documents and materials, including the Transaction Documents (defined below) and
the Information package relating to the business, finances and operations of the
Company and information that Buyer requested and deemed material to making an
informed investment decision regarding its purchase of the Notes.  Each Buyer
and its Advisors have been afforded the opportunity to review such documents and
materials, as well as the Company’s SEC Filings, as such term is defined below
(hard copies of which were made available to the Buyer upon request to the
Company or were otherwise accessible to the Buyer via the SEC’s EDGAR system),
and the information contained therein.  Each Buyer and its Advisors have been
afforded the opportunity to ask questions of the Company and its
management.  Each Buyer understands that such discussions, as well as any
written information provided by the Company, were intended to describe the
aspects of the Company’s business and prospects which the Company believes to be
material, but were not necessarily a thorough or exhaustive description, and
except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company.  Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors both beyond and within the
Company’s control.  Additionally, the Buyer understands and represents that he
is purchasing the Notes notwithstanding the fact that the Company may disclose
in the future certain material information the Buyer has not received, including
its financial results for its current fiscal quarter.  Neither such inquiries
nor any other due diligence investigations conducted by such Buyer or its
Advisors shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below.  Each
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Notes.
 
(m) Capitalization.  The Buyer is aware of the Company’s current capitalization
as set forth in Section 3(c) and Schedule 3(c) below.  As such, the Buyer
acknowledges that the Company currently does not have a sufficient number of
authorized shares of Common Stock to issue the Conversion Shares but that,
following the required shareholder vote, the filing of an amendment to the
Company Articles of Incorporation, the Company will have sufficient authorized
Common Stock to issue the Conversion Shares.

 
-6-

--------------------------------------------------------------------------------

 
 
(n) No Other Representations or Information.  In evaluating the suitability of
an investment in the Notes, the Buyer has not relied upon any representation or
information (oral or written) other than as stated in this Agreement.  No oral
or written representations have been made, or oral or written information
furnished, to the Buyer or its Advisors, if any, in connection with the offering
of the Notes.
 
(o) No Governmental Review.  Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Notes, or the
fairness or suitability of the investment in the Notes, nor have such
authorities passed upon or endorsed the merits of the offering of the Notes.
 
(p) Transfer or Resale.  (A) Each Buyer understands that: (i) the Notes have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as otherwise set forth in
this Agreement, neither the Company nor any other person is under any obligation
to register such securities under the Securities Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
   
(B)  Each Buyer understands that on December 10, 2014, the Company ceased to be
a “shell company” as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  Pursuant to Rule 144(i), securities
issued by a former shell company (that is, the Notes (and the Conversion
Shares)) that otherwise meet the holding period and other requirements of Rule
144 nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports.  As a result, the restrictive legends on certificates for the
Securities cannot be removed except in connection with an actual sale meeting
the foregoing requirements or pursuant to an effective registration statement.


(q) Legends.  Each Buyer understands that the certificates or other instruments
representing the Notes (and the Conversion Shares) shall bear a restrictive
legend in substantially the following form (and a stop transfer order may be
placed against transfer of such stock certificates):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) IN COMPLIANCE WITH RULE 144 OR 144A THEREUNDER, IF AVAILABLE,
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS,
AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF
COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY
TO THE COMPANY. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(r) Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(s) Receipt of Documents.  Each Buyer and its counsel have received and read in
their entirety:  (i) this Agreement and each representation, warranty and
covenant set forth herein; and (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; each Buyer has received answers to all questions such
Buyer submitted to the Company regarding an investment in the Company; and each
Buyer has relied on the information contained therein and has not been furnished
any other documents, literature, memorandum or prospectus.
 
(t) Reserved.  


(u) Regulation FD.  Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement is of a confidential nature and may be regarded as material
non-public information under Regulation FD promulgated by the SEC and that such
information has been furnished to the Buyer for the sole purpose of enabling the
Buyer to consider and evaluate an investment in the Notes and the Common
Stock.  The Buyer agrees that it will treat such information in a confidential
manner, will not use such information for any purpose other than evaluating an
investment in the Notes, will not, directly or indirectly, trade or permit the
Buyer’s agents, representatives or affiliates to trade in any securities of the
Company while in possession of such information and will not, directly or
indirectly, disclose or permit the Buyer’s agents, representatives or affiliates
to disclose any of such information without the Company’s prior written
consent.  The Buyer shall make its agents, affiliates and representatives aware
of the confidential nature of the information contained herein and the terms of
this section including the Buyer’s agreement to not disclose such information,
to not trade in the Company’s securities while in the possession of such
information and to be responsible for any disclosure or other improper use of
such information by such agents, affiliates or representatives.  Likewise,
without the Company’s prior written consent, the Buyer will not, directly or
indirectly, make any statements, public announcements or other release or
provision of information in any form to any trade publication, to the press or
to any other person or entity whose primary business is or includes the
publication or dissemination of information related to the transactions
contemplated by this Agreement.
 
(v) Reserved.  
 
(w) No Group Participation.  Each Buyer and its affiliates is not a member of
any group, nor is any Buyer acting in concert with any other person, including
any other Buyer, with respect to its acquisition of the Notes.
 
(x) Reliance.  Any information which the Buyer has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of securities.  The Buyer further represents and warrants that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the Notes.  Within five (5) days after receipt of a request from the Company,
the Buyer will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.
 
(y) (For ERISA plan Buyers only).  The fiduciary of the ERISA plan represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities.  The Buyer fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Buyer fiduciary or Plan has not
relied primarily on any advice or recommendation of the Company or any of its
affiliates;
 
 
-8-

--------------------------------------------------------------------------------

 
 
(z)  The Buyer should check the Office of Foreign Assets Control (“OFAC”)
website at http://www.treas.gov/ofac before making the following
representations. The Buyer represents that the amounts invested by it in the
Company in the Notes were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations.  Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac.  In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
  
(aa) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations.  The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC.  The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any broker or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;
 
(bb) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and
 
(cc) If the Buyer is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that:
 
    (1) the Foreign Bank has a fixed address, other than solely an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.
__________________ 
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
-9-

--------------------------------------------------------------------------------

 


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a) Organization and Qualification.  The Company and each of its subsidiaries is
a corporation duly organized and validly existing in good standing under the
laws of the jurisdiction of its formation, and has the requisite corporate power
to own its properties and to carry on its business as now being conducted.  The
Company and each of its subsidiaries is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect, as defined below.
 
(b) Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company and each of its subsidiaries has the requisite corporate power and
authority to enter into and perform this Agreement or any of the other
agreements and documents that are exhibits hereto or are contemplated hereby or
necessary or desirable to effect the transactions contemplated hereby (the
“Transaction Documents”) to which it is a party and to issue the Notes in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Notes and the reservation for issuance of the Conversion Shares
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) the Transaction Documents will be duly executed and
delivered by the Company, (iv) the Transaction Documents when executed will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(c) Capitalization.  The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock, $0.0001 par value per share and 20,000,000
shares of preferred stock, $0.0001 par value per share. The rights, preferences
and designations of the Company’s outstanding series of preferred stock are
described in the SEC Reports (as defined below).  Except as set forth on
Schedule 3(c), no shares of Common Stock of the Company are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company.  As of the date of this Agreement and
except as set forth on Schedule 3(c), (i) there are no outstanding classes of
preferred stock, options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock or membership interests of the
Company or contracts, commitments, understandings or arrangements by which the
Company subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock or membership interests
of the Company or any of its subsidiaries, (ii) there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
its securities under the Securities Act.  Other than as indicated on Schedule
3(c), there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Notes as described in
this Agreement. The Notes, when issued, will be free and clear of all pledges,
liens, encumbrances and other restrictions (other than those arising under
federal or state securities laws as a result of the issuance of the Notes).  No
co-sale right, right of first refusal or other similar right exists with respect
to the Notes or the issuance and sale thereof.  The issuance and sale of the
Notes will not result in a right of any holder of Company securities to adjust
the exercise, exchange or reset price under such securities. The Company has
made available to the Buyer true and correct copies of the Company’s Articles of
Incorporation, and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities exercisable for Common Stock and the
material rights of the holders thereof in respect thereto.
 
(d) Issuance of Securities.  The Notes are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, are free from all taxes, liens and charges with respect to the
issue thereof.  The Conversion Shares have been duly authorized.  Upon
conversion in accordance with the Transaction Documents, the Conversion Shares
will be duly issued, fully paid and non-assessable.  

 
-10-

--------------------------------------------------------------------------------

 
 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, By-laws or (ii) violate or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the OTC Markets on which the Common Stock is quoted) applicable to the
Company or by which any property or asset of the Company is bound or affected
except for those which could not reasonably be expected to have a material
adverse effect on the assets, business, condition (financial or otherwise),
results of operations or future prospects of the Company taken as a whole (a
“Material Adverse Effect”).  Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under its Articles of Incorporation or By-laws.  Except for
those which could not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any subsidiary is in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any subsidiary. The business of the
Company and each subsidiary is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
(f) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company or
any subsidiary, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company or any of its subsidiaries to perform its obligations under, this
Agreement or any of the documents contemplated herein, or (ii) have a Material
Adverse Effect.
 
(g) Acknowledgment Regarding Buyer’s Purchase of the Notes.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Notes.  The Company further represents to the Buyers that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
by the Company and its representatives.
 
(h) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Notes.
 
(i) No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Notes under the
Securities Act or cause this offering of the Notes to be integrated with prior
offerings by the Company for purposes of the Securities Act.
  
(j) Employee Relations.  Neither the Company nor any subsidiary is involved in
any labor dispute nor, to the knowledge of the Company, is any such dispute
threatened.  Neither the Company nor any subsidiary is a party to any collective
bargaining agreement.  None of the Company’s or its subsidiaries’ employees is a
member of a union and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

 
-11-

--------------------------------------------------------------------------------

 
 
(k) Environmental Laws.
 
(i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect.  There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.  For purposes of this Agreement,
“Environmental Law” means any federal, state or local law, statute, rule or
regulation or the common law relating to the environment or occupational health
and safety, including without limitation any statute, regulation, administrative
decision or order pertaining to (i) treatment, storage, disposal, generation and
transportation of industrial, toxic or hazardous materials or substances or
solid or hazardous waste; (ii) air, water and noise pollution; (iii) groundwater
and soil contamination; (iv) the release or threatened release into the
environment of industrial, toxic or hazardous materials or substances, or solid
or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.
 
(iii) The Company and its subsidiaries (i) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (ii) are in compliance with all terms
and conditions of any such permit, license or approval.
 
(l) Title.  The Company and its subsidiaries have good and marketable title to
all of its personal property and assets free and clear of any material
restriction, mortgage, deed of trust, pledge, lien, security interest or other
charge, claim or encumbrance which would have a Material Adverse Effect.
 
(m) No Material Adverse Breaches, etc.  Neither the Company nor any subsidiary
is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect.  Neither the Company nor any subsidiary is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.
 
(n) Tax Status.  Except as set forth on Schedule 3(n), the Company has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company or such subsidiary has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  To the Company’s knowledge, there are no unpaid taxes in
any material amount claimed to be due from the Company or any subsidiary by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 
-12-

--------------------------------------------------------------------------------

 
 
(o) Reserved.  
 
(p) Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.
 
(q) Reliance.  The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Notes.  The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.
 
(r) Brokers’ Fees.  The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
 
(b) Authorized Capital Increase.  The Company shall use its reasonable best
efforts to effectuate the increase of its authorized shares of Common Stock from
200,000,000 shares of Common Stock to 750,000,000 shares of Common Stock on or
prior to January 31, 2016  (the “Authorized Capital Increase”).    Following
effectiveness of the Authorized Capital Increase, the Company shall maintain a
reserve from its duly authorized shares of Common Stock for issuance pursuant to
the Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.  In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
 
(c) Form D.  The Company agrees to file a Form D with respect to the offer and
sale of the Notes as required under Regulation D.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Notes, or obtain an exemption for the sale
of the Notes to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Closing Date.
 
(d) Furnishing of Information.  As long as any Buyer owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.  As long as any
Buyer owns Securities, if the Company is not required to file reports pursuant
to the Exchange Act, the Company shall prepare and furnish to the Buyers and
make publicly available in accordance with Rule 144(c) under the Securities Act
such information as is required for the Buyers to sell the Securities under Rule
144.  The Company further covenants that it shall take such further action as
any holder of Securities may reasonably request, all to the extent required from
time to time to enable such person to sell such Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 under the Securities Act, including, without limitation, payment of all
legal fees and transfer agent fees associated with the Buyer’s removal of
restrictive legends (but excluding brokerage fees or commissions), provided,
however, that Buyers utilize only counsel approved by the Company.
 
(e) Securities Laws Disclosure; Publicity.  Each Buyer shall consult with the
Company in issuing any press releases with respect to the transactions
contemplated hereby, and no Buyer shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, which consent shall not unreasonably be withheld.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Buyer, or
include the name of any Buyer in any filing with the SEC or any regulatory
agency, without the prior written consent of such Buyer, except to the extent
such disclosure is required by law.

 
-13-

--------------------------------------------------------------------------------

 
 
(f)  Resales Absent Effective Registration Statement.  Each of the Buyers
understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver the Conversion
Shares to the Buyers with legends restricting their transferability under the
Securities Act, and (ii) it is aware that resales of such securities may not be
made unless, at the time of resale, there is an effective registration statement
under the Securities Act covering such Buyer’s resale(s) or an applicable
exemption from registration.
 
(g) Disclosure of Transactions and Other Material Information. If required by
the Exchange Act, on or before 5:30 p.m., New York time, on the fourth (4th)
Business Day following the date of the Closing of the transactions contemplated
by this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Agreements in the form required by the Exchange Act (including all attachments,
the “8-K Filing”).  From and after the issuance of the 8-K Filing, the Company
shall have disclosed all material, non-public information (if any) delivered to
the Buyer by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by this Agreement.  
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
(a)  Each Buyer shall have executed this Agreement and completed and executed
the Investor Questionnaire and delivered them to the Company.
 
(b) The Buyer(s) shall have delivered to the Company the purchase price for the
Notes in their respective amounts as set forth on the signature page(s) affixed
hereto pursuant to the wire instructions set forth herein.
 
(c) The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
 
6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer(s) hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:
 
(a) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Notes, all of which shall be in full force and
effect.  The Buyers shall have received a certificate, executed by the President
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Buyers, including,
without limitation, an update as of the Closing Date regarding the
representation contained in Section 3(c) above.  The Company shall deliver a
fully executed escrow agreement, by and between the Company and Signature Bank
NA, entered into in connection with the use of proceeds pursuant to Section 7.


(b)           The Company shall have executed and delivered to the Buyers the
Notes in the respective amounts set forth on the Buyer Signature Pages affixed
hereto.

 
-14-

--------------------------------------------------------------------------------

 
 
7. USE OF PROCEEDS. The Company shall use $175,000 of the gross proceeds from
the sale of the Notes in accordance with Schedule 7 attached hereto.  
 
 8. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof.  Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding..
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement, Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein
(including any term sheet), and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
(f) Notices.  Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon receipt when sent by U.S. certified mail, return receipt requested, or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:

 
-15-

--------------------------------------------------------------------------------

 
  
If to the Company, to:
Orbital Tracking Corp.
 
18851 N.E. 29th Ave., Suite 700
Aventura, Florida 33180 
 
Attention: Chief Executive Officer                      .
 
Facsimile:                   
   
With a copy to:
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor
New York, NY 10006
 
Attention: Harvey J. Kesner, Esq.
 
Facsimile: 212 930 9725

 
If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Signature Page affixed hereto.  Each party shall provide five (5) days’ prior
written notice to the other party of any change in address or facsimile number.
Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile or electronic communication prior to
5:30 p.m. (New York City time), (ii) the date immediately following the date of
transmission, if such notice or communication is delivered via facsimile or
electronic communication between 5:30 p.m. (New York City time) and 11:59 p.m.
(New York City time) on any date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service or
(iv) upon actual receipt by the party to whom such notice is required to be
given.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  No
party shall assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party hereto.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8(l), the
representations and warranties of the Buyer(s) and the Company contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4 and 8,
and the indemnification provisions set forth in Section 6, shall survive the
Closing for a period of two (2) years following the date on which the Notes are
repaid in full.  The Buyer(s) shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
(j) Publicity.  The Company shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by any other party; and the Company shall be entitled,
without the prior approval of any Buyer, to issue any press release or other
public disclosure with respect to such transactions required under applicable
securities or other laws or regulations or as it otherwise deems appropriate.
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l)  No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 
-16-

--------------------------------------------------------------------------------

 
 
(M) Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
(o) ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
What is money laundering?
How big is the problem and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002, all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.



What are we required to do to eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 
 
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
 
-17-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 



 
COMPANY:
 
Orbital Tracking Corp.
     
By:
 
_________________________
Name:           David Phipps
 
Title:           Chief Executive Officer
   






 
BUYERS:
 
The Buyers executing the Buyer Signature Page in the form attached hereto as
Annex A and delivering the same to the Company or its agents shall be deemed to
have executed this Agreement and agreed to the terms hereof.

 
 
-18-

--------------------------------------------------------------------------------

 

ANNEX A
 
 
BUYER SIGNATURE PAGE
to
Securities Purchase Agreement


The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of _______________1, 2015 (the “Securities Purchase Agreement”),
between the undersigned, Orbital Tracking Corp., a Nevada corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned, and (ii) purchase the Notes of the Company as set
forth below, hereby agrees to purchase such Notes from the Company and further
agrees to join the Securities Purchase Agreement as a party thereto, with all
the rights and privileges appertaining thereto, and to be bound in all respects
by the terms and conditions thereof.  The undersigned specifically acknowledges
having read the representations section in the Securities Purchase Agreement
entitled “Buyer’s Representations and Warranties,” and hereby represents that
the statements contained therein are complete and accurate with respect to the
undersigned as a Buyer.


The Buyer hereby elects to purchase $____________ (purchase price), $___________
(face value) amount of Notes (to be completed by the Buyer) under the Securities
Purchase Agreement.


 
 BUYER (individual) 
 
 BUYER (entity)
     
 Signature                                                                                     
 
 Name of Entity
     
 Print Name
 
 Signature
         
 Print Name: 
 Signature (if Joint Tenants or Tenants in Common)
       
 Title: 
 Address of Principal Residence:    
       
 Address of Executive Offices:
                 
 Social Security Number(s):
 
  IRS Tax Identification Number:
     
 Telephone Number:
 
 Telephone Number:
     
 Facsimile Number:
 
 Facsimile Number:
     
 E-mail Address:
 
  E-mail Address:
           

 
1 Will reflect the Closing Date.  Not to be completed by Buyer.

 
-19-

--------------------------------------------------------------------------------

 
 
ANNEX B
 
ORBITAL TRACKING CORP.
INVESTOR QUESTIONNAIRE


For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):


Initial _______
I have a net worth of at least $1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

 
Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 


For Non-Individual Accredited Investors
(all Non-Individual Accredited Investors must INITIAL where appropriate):



Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing the Company.

 
Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA Sec.3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

 
Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

 
Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.

 
Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 
Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to
Sec.15 of the Securities Exchange Act of 1934.

 
 
-20-

--------------------------------------------------------------------------------

 
 
Initial _______
The investor certifies that it is an organization described in Sec.501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in the Company.

 
Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

  
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

 
Initial _______
The investor certifies that it is an insurance company as defined in Sec.2(13)
of the Securities Act of 1933, or a registered investment company.

 
 
-21-

--------------------------------------------------------------------------------

 
 
Schedules


Schedule 3(c)
Capitalization


Preferred Stock – 20,000,000 shares authorized; $0.0001 par value
  Series A – 20,000 authorized and -0- outstanding
  Series B – 30,000 authorized and 6,666 outstanding
  Series C – 4,000,000 authorized and 3,337,442 outstanding
  Series D – 5,000,000 authorized and 4,731,944 outstanding
  Series E – 8,746,000 authorized and 8,676,000 outstanding


Common Stock – 200,000,000 authorized; $0.0001 par value, 17,275,379 issued and
outstanding.
  Reg S Common stock; 3,913 authorized, issued and outstanding.


Options – 2,850,000 fully vested options to purchase common stock, at an
exercise price of $0.05.
 
 
Warrants – 5,000 warrants to purchase common stock at an exercise price of
$4.50.




Schedule 3(n)
Taxes
The Company has not paid taxes for the year ending December 31, 2014.
 
 
Schedule 7
Use of Proceeds


$175,000 of the proceeds shall be deposited in an escrow account at Signature
Bank, NA immediately after closing.  The Company shall use these funds, at its
sole discretion, to pay for public relations and expenses associated with
publications, reports and communications with shareholders and others concerning
the Company's business.
 
 
-22-

--------------------------------------------------------------------------------